774 N.W.2d 326 (2009)
Judith D. DADD, Plaintiff-Appellant,
v.
MOUNT HOPE CHURCH and International Outreach Ministries and David R. Williams, Defendants-Appellees.
Docket No. 139223. COA No. 278861.
Supreme Court of Michigan.
November 6, 2009.

Order
On order of the Court, the application for leave to appeal the April 9, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing: (1) whether, in light of Van Vliet v. Vander Naald, 290 Mich. 365, 287 N.W. 564 (1939), Westerhouse v. De Witt, 215 Mich. 295, 183 N.W. 711 (1921), and Howard v. Dickie, 120 Mich. 238, 79 N.W. 191 (1899), the reciprocal duty or interest giving rise to the qualified privilege at issue in this case applies to all church members generally, or only to members who are decisionmakers engaged in the conduct of church business; (2) when and under what conditions does the qualified privilege cease to apply with regard to persons who are no longer church members; and (3) if an instruction *327 on qualified privilege was required, whether the failure to give this instruction was harmless error in light of the jury's findings on the jury verdict form. The parties should not submit mere restatements of their application papers.